DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  17-18, 21-22, 24-32 and 37-38  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite the limitation of “the non-thermal permeation is carried out with the help of a nanofilter membrane”. In regard to claim 17, the role of nanofiltration membrane in the process is not clear. The claim recites "the non-thermal permeation is carried out with the help of 
Claim 17 has been amended to include the limitation of “an aroma absorber” in the step of cold adsorption.  Claim 17 has been also amended to include the limitation of “an aroma adsorber”. It is noted that adsoption and absorption are different processes. It is not clear how “an aroma absorber” is employed in the step of cold adsorption.  
Claim 21 depends from claim 20 and recites the limitation "the recuperation process" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 has been cancelled.
Claim 22 depends from claim 17 and recites the limitation "the absorbant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 has been cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17-18, 21-22, 24-32 and 37-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 4,681,767), Girard et al (US 4,963, 381), Magalhaes Mendes et al (US 20100047422 A1), Karlsson et al (AROMA RECOVERY DURING BEVERAGE PROCESSING) and Da Silva Goncalves (US 20070039882 A1).
In regard to claims 17 and  29, Weiss discloses “[i]n a method for decreasing the alcohol content of alcohol-containing beverages, particularly wine or sparkling wine, according to the reverse osmosis process, extract substances are added to the dealcoholized beverage. In order to avoid addition of foreign water to the beverage, the alcohol-containing permeate obtained by reverse osmosis from the beverage subjected to dealcoholization is distilled in a vacuum. The permeate water produced 
In regard to the extraction of aroma, Weiss discloses:
 It is therefore the aim of the present invention to so further develop a method for decreasing the alcohol content of alcohol-containing beverages, particularly wine and sparkling wine, in accordance with the reverse osmosis method of the kind mentioned in the beginning that no addition of foreign water in the form of tap water is necessary so that the method may be performed in a more economical way. At the same time, the component substances (extract substances and aromatic substances) of the beverage to be dealcoholized, particularly wine and sparkling wine, should if possible completely be retained (Col. 2 lines 10-21).
(10)   This problem is solved by the present invention wherein the alcohol-containing permeate obtained by reverse osmosis from the beverage subjected to dealcoholization is distilled, or evaporated, respectively, in a vacuum (permeate vacuum distillation); the alcohol-free permeate water produced therefrom is re-fed to the beverage subjected to the dealcoholization; and the amount of permeate distillate removed from the beverage subjected to the dealcoholization by said reverse osmosis and subsequent permeate vacuum distillation, which essentially consists of alcohol, is added as water obtained by vacuum distillation from an additional beverage (Col. 2 lines 22-34). 
With a view to the practically exclusively selective removal of the alcohol, the originality of the treated beverage, particularly wine or sparkling wine, can above all be retained: In addition to the fact that the aromatic substances are retained, in the way characteristic for the reverse osmosis method, in the beverage, the loss experienced, in the beginning, by the reverse osmosis of extract substances is compensated for again in that these extract substances are separated by the permeate vacuum distillation 

In regard to the recitation of the “non-thermal permeation”, Weiss discloses that reverse osmosis dealcoholization is performed at 20-25°C (Col. 3 lines 23-25).
 Therefore, Weiss discloses a method for producing a dealcoholized beverage from its alcohol-containing beverage starting product, comprising:
--separating the beverage starting product into an alcohol-containing and aroma-containing permeate and into an aroma-containing and virtually alcohol-free retentate by means of non-thermal permeation;
--dealcoholizing the permeate;
--mixing the dealcoholized permeate with the virtually alcohol-free retentate;
--wherein the aroma phase, permeate/water phase and the retentate are mixed to give a dealcoholized beverage.
Claim 17 has been amended to include the recitation of “nanofilter membrane” as means for non-thermal permeation. Weiss discloses that alcohol-containing permeate obtained by reverse osmosis membranes from the beverage subjected to dealcoholization.
Da Silva Goncalves discloses process for the reduction of the alcohol content of alcoholic beverages, namely wine, preserving the organoleptic characteristics of the original beverage. The process consists of the total or partial removal of the ethanol using nanofiltration membranes (6), which allow the passage of a mixture of water, ethanol and some salts, while retaining the aromatic compounds in the original beverage. The permeate (8), the mixture of water and ethanol that passes through the membrane, is distilled to remove the ethanol. Following the removal of the ethanol (13), this stream (11) is recirculated to the beverage to be treated, allowing the production of a beverage with lower alcohol content that retains the organoleptic properties of the original beverage (Abstract). 

[0007] The present invention relates to a process of ethanol removal based on the use of nanofiltration membranes and recombination of the dealcoholized permeate with the beverage. The nanofiltration membranes allow higher permeation flows than reverse osmosis membranes and higher permeation of solutes such as ethanol and salts. The use of nanofiltration membranes to remove ethanol would appear to be more advantageous than reverse osmosis since they allow a higher ethanol permeation flow and consequently a lower permeation volume is necessary. Another advantage of the use of this type of membranes is that the permeate is richer in ethanol than that obtained using reverse osmosis membranes, resulting in a lower difference of osmotic pressures between the retentate and permeate, and so lower working pressures are necessary. These membranes, contrary to reverse osmosis, allow permeation of some salts. Permeation of some ions can be an advantage, as in the case of the acetate ion, as it can be eliminated from the beverage. The ions that cross the membrane to the permeate side are mainly salts or non-volatile acids that are returned to the beverage together with the dealcoholized permeate as explained hereunder. The macromolecules and the aromatic compounds of the original beverage are retained in the retentate, so the body, flavour, aromatic intensity and aromatic profile of the original beverage are unaffected.

Weiss and Da Silva Goncalves discloses similar processes of dealcoholization of alcoholic beverage. Da Silva Goncalves discloses that nanofiltration membranes to remove ethanol would appear to be more advantageous than reverse osmosis since they allow a higher ethanol permeation flow and consequently a lower permeation volume is necessary. Da Silva Goncalves discloses that the use of this type of membranes is that the permeate is richer in ethanol than that obtained using reverse osmosis membranes, resulting in a lower difference of osmotic pressures between the retentate and permeate, and so lower working pressures are necessary. Therefore, one of ordinary skill in the art would have been motivated to modify Weiss in view of Da Silva Goncalves and to employ nanofiltration membranes as means for alcoholic beverages dealcoholization for the reasons as suggested by of Da Silva Goncalves.

Girard et al discloses a method to dealcoholize partially or totally wine and/or cider and apparatus to implement this method. The invention aims to permit a partial or total dealcoholization of wine and/or of cider while preserving the bouquet and the aroma of the treated product (Abstract). In the Background of the Invention. Girard et al refers to EP-A-0162240. It is noted that disclosure of EP-A-0162240 is essentially identical to the main reference of record Weiss (US 4,681,767). Girard et al states the following:
European patent application No. EP-A-0162240 describes a process and an installation to dealcoholize alcoholic beverages by reverse osmosis. The permeate removed from the osmotic module is vacuum distilled to be dealcoholized, and then it is added to the retentate in order to give it back aromas originating in the original beverage and to reduce the injection of water (Col. 1 lines 30-36).
Girard et al further states that there is a problem of deterioration of the taste of the beverage due to the heat treatment of the aroma-containing fraction:
The analysis of these different publications shows very clearly that one of the main concerns of all those who have tried to dealcoholize alcoholic beverages by applying a method based on reverse osmosis were confronted with the problem of deterioration of the taste and the aroma of the beverage obtained after the treatment. However, none of the approaches used in trying to solve this problem led to an acceptable result. The use of heat treatments to remove the alcohol from the permeate generates inevitably a deterioration of the bouquet and of the aroma. (Col. 1 lines 60-67, col. 2 lines 1-3). 

 Therefore, Girard et al suggests that “[t]he use of heat treatments to remove the alcohol from the permeate generates inevitably a deterioration of the bouquet and of the aroma”.  

The present invention concerns a process for enriching the aroma profile of beverages, especially beer and wine, by means of extraction, using pervaporation, of aromas from the original beverage and subsequent addition of the extracted aromas to the beverage, after total or partial dealcoholization (Abstract).
 After the aroma extraction, the beverage (6) is fed to a dealcoholization unit (14) for obtaining a non-alcoholic drink (15), however depleted in aroma compounds. Finally, the extracted aromas (10) are added to the dealcoholized beverage, thus an aroma enriched product (16) being obtained without considerably increasing its alcohol content (Abstract).
[0003] During the past years it has been observed a significant increase in the low alcohol beverages market. This trend is due mainly to health and civil responsibility reasons. However, some of the non-alcoholic drinks available in the market have a limited acceptability by the consumers due to their lack in aroma compounds. In fact, products obtained by means of interrupted fermentation do not have the typical aroma profile of the alcoholic beverages. On the other hand, some dealcoholization processes submit the product to drastic conditions that might lead to the loss of the original aroma, which is the greatest contribution for its quality, and consequently for its acceptance by the consumers.sup.[4]. The beverage processing, especially if carried out at high temperatures, can considerably modify the aroma composition. This modification can be due to physical losses and/or chemical reactions that change the original aroma compounds.sup.[1,2,6,7]. As a consequence, the sensorial quality of the product can drastically differ from that of the initial beverage. So, the success of the dealcoholized beverages depends on the ability to reproduce the original aroma profile. 

[0004] To overcome the modification of the sensorial profile of the beverages, it can be considered to recover the aroma compounds lost during the drinks processing for lowering the alcohol content, or to extract these aroma compounds before the dealcoholization heat-based process, and adding them subsequently to the final product. Presently, there are available several effective processes for this application, the membrane processes such as pervaporation being the most attractive. Besides its high selectivity, pervaporation can be carried out at low temperatures, which is suitable for the treatment of thermosensitive aromas.sup.[1-4]. Moreover, pervaporation is a physical separation process, thus being favored by the international food legislation, having a low energetic consumption and not requiring any additives such as in solvent extraction.sup.[3,4,8,9]. Besides these advantages, it is a process that allows the extraction/recovery of the original aromas, which have an important commercial value due to the natural, non synthetic, nature of the aroma compounds. 

All three references over Weiss (US 4,681,767), Girard et al (US 4,963, 381), Magalhaes Mendes et al (US 20100047422 A1) are directed to the production of the low-alcohol or nonalcoholic beverages be removal of alcohol from the original alcoholic beverage. Weiss discloses a method for producing a dealcoholized beverage from its alcohol-containing beverage starting product, comprising:
separating the beverage starting product into an alcohol-containing and aroma-containing permeate and into an aroma-containing and virtually alcohol-free retentate by means of non-thermal permeation;
dealcoholizing the permeate;
mixing the dealcoholized permeate with the virtually alcohol-free retentate;
wherein the aroma phase, permeate/water phase and the retentate are mixed to give a dealcoholized beverage.
Girard et al suggests that “[t]he use of heat treatments to remove the alcohol from the permeate generates inevitably a deterioration of the bouquet and of the aroma”.  Magalhaes Mendes et al provides the solution to this problem by capturing the aroma and bouquet of the original alcoholic beverage prior to the dealcoholization treatment. Magalhaes Mendes et al discloses that aroma recovery is performed by pervaporation. Claim 17 recites that aroma recovery is performed by adsorption.

During beverage processing the aroma composition of the beverage can be seriously altered. This can be due to chemical reactions modifying the aromas or to physical losses. In many cases these changes are unwanted. A possible way of minimizing the changes is to use various separation techniques for the recovery of the aromas. Techniques suitable for this task, both commercially available and developing, are distillation, partial condensation, gas injection techniques, pervaporation, adsorption and supercritical fluid extraction (Abstract).
Aromas, or more precisely volatile compounds, in beverages are normally various organic compounds present in low concentrations, typically ppm levels. Classes of organic compounds which can be regarded as aromas are for instance alcohols, aldehydes, esters, lactones, carboxylic acids, hydrocarbons, phenols, ethers and terpenes. Processing can, however, cause large changes in the aroma composition of a beverage. This can be due to chemical and physical changes of the aroma complex present in the non-processed beverage (page 160).
The changes in the aroma composition mentioned above are in many cases unwanted, and in order to minimize or avoid such changes and losses many techniques are possible. The fundamental approaches to this can roughly be divided into three groups (page 161).
(1)    As many of the volatile compounds lost can often be found in the process side streams, additional techniques which selectively recover these lost aromas can be implemented in the total process.
(2)    Often losses of aromas in the process can be prevented by removing the aroma from the raw material prior to the process step which results in the unwanted changes.
(3)    In some cases, the origin of the losses of aroma is due to the design of the process. A better design or another technique would then be preferable (page 162).

Karlsson et al further discloses aroma recovery by adsorption (pages 173-175). Further in regard to claims 17 and 21-22, Karlsson et al further discloses:
Adsorption is a process based on the phenomenon that a solid has the ability to bind components from a liquid or gas surrounding it to its surface. The binding can be more 
Chemical adsorption is generally a stronger bonding, comparable to a chemical reaction between the surface and the component, with an adsorption or reaction energy in the range of 40-400 kJ/mole. The boundary between physical and chemical adsorption is, however, not sharp and many criteria can be used for classification. Depending on its properties, the solid surface will selectively bind some materials more than others. Generally speaking, hydrophobic surfaces will attract hydrophobic substances more than hydrophilic ones, and vice versa. An adsorption selectivity can be defined in the same way as for distillation, eqn (5), but in which y refers to the adsorbate and xto the surrounding medium. The adsorption phenomenon can thus be used to strip some components from a mixture of components, and the possible use in recovering aroma from process streams is obvious (Bomben et al., 1973; Coulson et al., 1987).
The technique would be to feed the process stream, which contains aroma i to be recovered, to an adsorption tower filled with a solid that can selectively adsorb the aroma. At some stage the surface will be saturated with aroma, which can be seen by the fact that the retentate will contain aroma. The adsorption material will then have to be regenerated by removing the adsorbate. The regeneration can be done by displacement washing with a liquid or a gas which has a high ability to remove the adsorbate from the surface. Another way is by lowering, or even removal of, the ability of the solid to adsorb the adsorbate, which can be done by increasing the temperature (thermal swing) or by lowering the pressure (pressure swing). Finally the adsorbent can often be regenerated by steam stripping, i.e. the injection of superheated steam which both heats and washes the adsorbent. This method is thus a combination of the two first ones. The desorbate, or extract, will thus contain the recovered aroma and also serve as the aroma concentrate, possibly after further refining.
More recently, Di Cesare and Polesello (1987a) and Di Cesare et al. (1987b; 1988a, b) have investigated the use of apolar adsorbents for the recovery of aroma from fruit juices. The process involves an initial evaporative aroma strip of the juices investigated. 
A similar study has been reported by Bitteur and Rosset (1988) who recovered blackcurrant aroma from waste water. A silica and a styrene resin were used as adsorbent materials and ethanol and methylene chloride as desorbents.

 Hence, Karlsson et al discloses that pervaporation and adsorption are alternative techniques of the aroma recovery. Therefore, one of ordinary skill in the art would have been motivated to modify the combination of Weiss, Girard et al and Magalhaes Mendes et al and to employ adsorption instead of the pervaporation as an alternative aroma recovery technique. Since, both Girard et al and Magalhaes Mendes et al teach avoid heat treatment of aroma, one of ordinary skill in the art would have been motivated to perform cold adsorption.
In regard to the recitation of “wherein the resulting retentate comprises retentate aromas composed more of large molecules and wherein the resulting permeate comprises permeate aromas composed more of small molecules”, it is noted that the molecular weight of the aroma substances that end up in the permeate and/or retentate would depend on the separation media, nature of separation and the specific separation means. In any case, the particular molecular weight of the aroma compounds in seen to have been an inherent results of the separation process according to the references as applied above.
In regard to claim 18, Weiss discloses that alcohol and aroma containing permeate is also further dealcoholized be vacuum distillation.
In regard to claim 25, Weiss discloses performing the reverse osmosis under elevated pressure of about 60 bar (Claim 8).

In regard to claim 30, Girard et al discloses adding various artificial and natural ingredients to the retentate (Col. 2 lines 36-40). Girard et al discloses that these ingredients include fruit juice concentrates, food acids, sugars, tartrates and tannin (Col. 2 lines 45-47, claim 6).
In regard to claims 31 and 32, Weiss discloses continuous method.
In regard to claim 32, one of ordinary skill in the art would have been motivated to perform the method either continuously or batch-wise depending on the existing equipment configuration.
Claim 17 has been amended to include the following recitations:
Wherein:
     the aroma adsorber is provided functionally between the permeation module and the module for dealcoholization and directly downstream to the permeation module,
     the aroma adsorber for the adsorption of aroma substances has adsorbents, in through-flowable cartridges, which are present in the form or arrangement of through-flowable adsorption beds,
      the obtaining of the permeate aroma substances in the form of an aroma phase takes place in such a way that for the cold adsorption the aroma-containing and alcohol-containing permeate is passed over or through the aroma-adsorbing adsorbent, and
      the aroma-adsorbing adsorbent includes a resin or a mixture of different resins, and the permeate aroma substances are recovered from the adsorbent in a recuperation process including a steam recuperation, in the form of the aroma phase.

In regard to these recitations, it is noted that the combination of references teaches:
--first performing a permeation step via nanofiltration membrane;
--then subjecting the aroma-containing permeate to aroma separation by adsorption;
--and then subjecting the permeate stripped of aroma to de-alcoholization.
.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
On pages 9-10 of the Reply, Applicant restates independent claim 17.
On page 10-11 of the Reply, Applicant summarizes the prior art of record.
On page 11-12 of the Reply, Applicant states the following:
All the cited prior art discloses different approaches applicable for reducing the alcohol content of an alcohol containing beverage under the premise of preserving as much of the original aromatic bouquet as possible. All these approaches either use one separating step or combine at most a separating step with a subsequent dealcoholizing step, wherein dealcoholisation is performed on the permeate/retentate resulting directly from the separating step. Concerning the degree of de-alcoholization and aroma-conservation, all these approaches are limited due to the "design" of the method and/or the techniques applied in the method. Furthermore, due to the fact, that prior art does not disclose the claimed combination of these steps, phases resulting from performing these steps in the claimed sequence are as well not disclosed. Therefore, the mixing of these phases to give a dealcoholized beverage is not suggested or predicatble and therefore non-obvious.
The presently claimed subject matter clearly discloses and claims in contrast to the prior-art-approaches a non-obvious "design" of such a method by using specifically selected techniques in a specific sequence. The inventive "design" of the method resides in the specific combination of a separating step, a removing step, an obtaining step, a dealcoholizing step and a mixing step into the claimed sequence. None of the cited prior art discloses nor suggests a method comprising these steps and not at all does the prior 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). None of the applied references are relied upon as a teaching of all the recited separation method steps. 
As stated in the rejection above, Weiss is relied upon as a teaching of a method for producing a dealcoholized beverage from its alcohol-containing beverage starting product, comprising the following steps:
--separating the beverage starting product into an alcohol-containing and aroma-containing permeate and into an aroma-containing and virtually alcohol-free retentate by means of non-thermal permeation;
--dealcoholizing the permeate;
--mixing the dealcoholized permeate with the virtually alcohol-free retentate;
--wherein the aroma phase, permeate/water phase and the retentate are mixed to give a dealcoholized beverage.
Girard et al is relied upon as a teaching of “[t]he use of heat treatments to remove the alcohol from the permeate generates inevitably a deterioration of the bouquet and of the aroma”.  

All three references over Weiss (US 4,681,767), Girard et al (US 4,963, 381), Magalhaes Mendes et al (US 20100047422 A1) are directed to the production of the low-alcohol or nonalcoholic beverages be removal of alcohol from the original alcoholic beverage. Girard et al suggests that “[t]he use of heat treatments to remove the alcohol from the permeate generates inevitably a deterioration of the bouquet and of the aroma”.  Magalhaes Mendes et al provides the solution to this problem by capturing the aroma and bouquet of the original alcoholic beverage prior to the dealcoholization treatment. 
Karlsson et al is relied upon as a teaching of the pervaporation and adsorption being alternative techniques of the aroma recovery.
Da Silva Goncalves is relied upon as a teaching of nanofiltration membranes being more advantageous for alcohol removal than reverse osmosis since they allow a higher ethanol permeation flow and consequently a lower permeation volume is necessary.
It is further noted that that the combination of references teaches:
--first performing a permeation step via nanofiltration membrane;
--then subjecting the aroma-containing permeate to aroma separation by adsorption;
--and then subjecting the permeate stripped of aroma to de-alcoholization.
One of ordinary skill in the art would have been motivated to employ any conventional equipment to perform the taught steps of permeation, adsorption and dealcoholization according to the method steps as discussed above.
Da Silva Goncalves provides motivation to employ nanofiltration during the step of permeation:
 [0007] The present invention relates to a process of ethanol removal based on the use of nanofiltration membranes and recombination of the dealcoholized permeate with the beverage. The nanofiltration membranes allow higher permeation flows than reverse osmosis membranes and higher permeation of solutes such as ethanol and salts. The use of nanofiltration membranes to remove ethanol would appear to be more advantageous than reverse osmosis since they allow a higher ethanol permeation flow and consequently a lower permeation volume is necessary. Another advantage of the use of this type of membranes is that the permeate is richer in ethanol than that obtained using reverse osmosis membranes, resulting in a lower difference of osmotic pressures between the retentate and permeate, and so lower working pressures are necessary. These membranes, contrary to reverse osmosis, allow permeation of some salts. Permeation of some ions can be an advantage, as in the case of the acetate ion, as it can be eliminated from the beverage. The ions that cross the membrane to the permeate side are mainly salts or non-volatile acids that are returned to the beverage together with the dealcoholized permeate as explained hereunder. The macromolecules and the aromatic compounds of the original beverage are retained in the retentate, so the body, flavour, aromatic intensity and aromatic profile of the original beverage are unaffected.

Girard et al provides motivation for modification of Weiss by suggesting that “[t]he use of heat treatments to remove the alcohol from the permeate generates inevitably a deterioration of the bouquet and of the aroma” in the process discloses by Weiss (disclosure of EP-A-0162240 is essentially identical to the main reference of record Weiss (US 4,681,767)). Magalhaes Mendes provides motivation for capturing the aroma and bouquet of the original alcoholic beverage prior to the dealcoholization treatment. Karlsson et al is provides motivation to employ either pervaporation or adsorption as alternative techniques of the aroma recovery.
Hence, the combination of references as discussed above teach the claimed method steps employing claimed techniques. One of ordinary skill in the art would have been motivated to employ any conventional apparatus combination to perform the taught steps of permeation, adsorption and dealcoholization according to the method steps as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791